NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
STANDARD FURNITURE
MANUFACTURING CO., INC.,~
Plaintiff-Appellant,
V.
UNITED STATES,
Defendan,t-AppeZlee,
AND
INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,
AND
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAlD
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGI~IAN-BASSETT FURNITURE COMPANY
INC.,
Defendcmts-Appellees.
2012-1230
!

STANDARD FURNITURE V. US
2
Appea1 from the United States Court of Internationa1
Trade in case no. 07-CV-O028, Judge Timothy C. Stanceu.
ON MOTION
Bef01‘e BRYSON, Circuit Judge.
ORDER
The United States and C0mmittee for Lega1 Trade
move for summary affirmance Standard Furniture
Manufacturing Co., Inc. opp0ses.
The court deems it the better course for the appeal to
be fully briefed and decided by a merits panel
Accordingly,
IT ls 0RDERED THAT:
The motions for summary affirmance are denied. The
appe11ant’s initial brief is due within 30 days of the date of
filing of this 0rder.
l“IAR 2 3 2012
Date
cc: Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Gal1agher, Esq.
Jessica R. T0p1in, Esq.
s19
FOR THE COURT
/sf Jan I'Iorba1y
J an Horba1y
C1erk
FILED
u.s, count oF AFPEA:s FOH
mEFEnEaALclHculT
MAR 2-3 2012
JAN HOHBAl.Y
CLERK